Citation Nr: 0609691	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in New York, New 
York, which in pertinent part, found that new and material 
evidence had not been submitted to reopen the previously 
denied claim and entitlement to service connection for a 
psychiatric disorder.

In January 2005, the veteran withdrew his request for a Board 
hearing.


FINDINGS OF FACT

1.  In a September 1962 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder.  The following month, he was notified of this 
decision and of his appellate rights.  The veteran did not 
file a timely appeal with respect to this issue, and this 
decision is final.

2.  The evidence associated with the claims file since the 
September 1962 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for a psychiatric disorder. 

3.  The weight of the competent medical evidence establishes 
a nexus between the veteran's psychiatric disorder and active 
service.


CONCLUSIONS OF LAW

1.  The unappealed September 1962 rating decision, which 
denied entitlement to service connection for a psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).

2.  The evidence received since the September 1962 rating 
decision which relates to the issue of service connection for 
a psychiatric disorder, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3  A psychiatric disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Analysis

The requirement of submitting new and material evidence to 
reopen a claim is a matter that the Board is required to 
address prior to considering the claim on the merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
case, in a September 1962 rating decision, the RO denied the 
veteran's claim of service connection for a psychiatric 
disorder.  He was notified of this decision and of his 
appellate rights the following month.  The veteran did not 
file a timely appeal with respect to this issue, and this 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2005).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in February 2002, the 
veteran submitted a statement indicating that he was seeking 
to reopen his previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  If 
such evidence has been received, the claim is then 
adjudicated on the merits.  Manio v. Derwinski, 1 Vet. App. 
140 (1990).

For claims to reopen filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The September 1962 rating decision, denied service connection 
for a psychiatric disorder, on the grounds that there was no 
evidence of a psychiatric disorder in service and the first 
evidence of a psychiatric disorder was in 1962, 4 years after 
discharge.  

Evidence of record at the time of the September 1962 rating 
was as follows:

Service medical records show that in April 1957 the veteran 
requested psychiatric consultation due to such symptoms as 
insomnia, difficulty at work, nightmares, and argumentative 
behavior.  In an October 1958 report of medical examination, 
performed for purposes of discharge, the examiner indicated 
that the veteran was on sick call since April 1957 
complaining of nervousness and nightmares.  He was referred 
to the neuropsychiatric clinic but he decided not to attend.  

Private treatment records from Kings County Hospital show 
that the veteran was hospitalized from April 1962 to May 1962 
and again in November 1964.  The continuing diagnosis was 
schizophrenic reaction, paranoid type, chronic 
undifferentiated type.  

An August 1962 VA examination reflects complaints of a 
nervous condition.  Upon neuropsychiatric examination the 
diagnosis was schizophrenic reaction, paranoid type, chronic, 
moderately severe, manifested by withdrawal, suspicion, 
seclusiveness, delusions, ideas of reference and depression.  

The evidence received since the September 1962 rating 
decision consists of a December 1964 private hospitalization 
report from Pilgrim State Hospital, reflecting a diagnosis of 
schizophrenia, catonic type.

VA examinations dated in March 1966, January 1968, February 
1971, March 1986, and July 1990 consistently reflect 
diagnoses of schizophrenic reaction, paranoid type.  The 
March 1986 and July 1990 VA examinations noted that his 
schizophrenia was in remission.  

In an October 1996 VA mental disorder examination, the 
veteran complained of depression.  He reported that his 
psychiatric problems began when he was in the Army.  The 
pertinent diagnosis was bipolar disorder, depressed.

Private treatment records from the Brooklyn Clinic dated from 
2000 to 2001 show diagnoses of bipolar disorder, chronic 
depression, rule out dysthymic disorder, and rule out major 
depression.  

In August 2002, the RO received additional evidence from the 
veteran which included, extracts from an undated Social 
Security Disability decision; duplicate hospitalization 
records, dated in December 1964 from Pilgrim State Hospital; 
a report of a private psychiatric interview conducted by E.W. 
Twente, M.D., in January 1968, who diagnosed the veteran with 
schizophrenic reaction, schizoaffective type in remission 
manifested by a tendency to over react emotionally under 
pressure with impairment of reality testing and psychotic 
symptoms; a private examination report dated in May 1968, 
from L. Oplinger, M.D., which reported a diagnosis of 
schizophrenic reaction, undifferentiated type; and a private 
psychological evaluation dated in November 1987, performed by 
L. Jones, Ed.D, which diagnosed him with mixed bipolar 
disorder, which appeared to be in remission.  

In an August 2002 statement from S. Troy, a VA Staff 
Psychiatrist, he indicated that he had treated the veteran 
since July 2002 and he administered a diagnosis of 
cyclothymic disorder and psychosis, not otherwise specified.  
He opined that stress in the veteran's life, including the 
accumulation of military active duty for two years, more 
likely than not, caused the early expression of the veteran's 
psychiatric symptoms.  He further indicated that the veteran 
had not been able to function well after military discharge, 
with a series of hospitalizations and long term clinic 
treatment which often interrupted his employment and his 
level of functioning.  

In a subsequent statement in November 2003 from Dr. Troy, he 
indicated that he was the veteran's primary care provider 
regarding his psychiatric disorder and he had reviewed the 
veteran's psychiatric reports and treatment records.  He 
opined that the veteran's psychiatric disorder, which 
included cyclothymic disorder, was related to military 
service.

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the September 1962 RO decision 
is new evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the additional evidence shows that the 
veteran's psychiatric disorder is related to his active 
service.   

In sum, the Board finds that the evidence received since the 
final denial of the claim on appeal constitutes new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
of service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

Entitlement to service connection for a psychiatric disorder  

Service medical records show that in April 1957 the veteran 
requested psychiatric consultation due to such symptoms as 
insomnia, difficulty at work, nightmares, and argumentative 
behavior.  Thus, there is competent evidence of an in-service 
injury.

The August 2002 and November 2003 statements from Dr. Troy, 
the VA Staff Psychiatrist provide competent evidence of a 
current disability, namely cyclothymic disorder.
 
Dr. Troy considered an essentially accurate history through 
review of the veteran's medical records, and provided a 
competent opinion linking the current disability to service.  
The veteran's statements as to a continuity of psychiatric 
symptoms since service, buttresses the finding of a link 
between a current psychiatric disorder and service.

In sum, based on all the evidence, the Board finds that the 
evidence is in favor of the grant of service connection for a 
psychiatric disorder.




ORDER

As new and material evidence has been received, the claim of 
service connection for a psychiatric disorder is reopened.

Entitlement to service connection for a psychiatric disorder 
is granted.




____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


